t c no united_states tax_court veterinary surgical consultants p c petitioner v commissioner of internal revenue respondent docket no filed date p an s_corporation distributed all of its net_income to a its sole shareholder and president a performs substantial services for p on his form sec_1040 a reported p’s net_income as nonpassive_income from an s_corporation r issued to p a notice_of_determination concerning worker classification under sec_7436 determining that a was an employee of p for purposes of federal employment_tax held a is an employee of p for purposes of federal employment_tax pursuant to sec_31 d - b employment_tax regs because a is an officer who performs substantial services for p and receives remuneration for those services held further p is not entitled to relief pursuant to sec_530 of the rev act of publaw_95_600 92_stat_2763 because p did not have a reasonable basis for not treating a as an employee joseph h o’donnell jr for petitioner kathleen k raup for respondent opinion jacobs judge this case is before the court on a petition for redetermination of a notice_of_determination concerning worker classification under sec_7436 notice_of_determination it was submitted to the court fully stipulated under rule the sole issue to be decided is whether kenneth k sadanaga d v m dr sadanaga is an employee of petitioner for the period at issue each of the four quarters of and for purposes of federal employment_taxes rule references are to the tax_court rules_of_practice and procedure and except as otherwise noted section references are to the internal_revenue_code in effect for the years at issue for convenience we use the term federal employment_tax to refer to taxes under secs enacted as federal_insurance_contributions_act fica ch 53_stat_175 and secs enacted as federal_unemployment_tax_act futa ch 53_stat_183 background the stipulation of facts and the attached exhibits are incorporated herein the stipulated facts are hereby found petitioner is an s_corporation that was incorporated in pennsylvania on date at the time the petition was filed petitioner’s principal_place_of_business was in malvern pennsylvania petitioner’s only business is providing consulting and surgical services to veterinarians dr sadanaga is petitioner’s sole shareholder and serves as its president petitioner’s only officer since petitioner’s incorporation all of its income has been generated from the consulting and surgical services provided by dr sadanaga to veterinary orthopedic services ltd orthopedic during the period at issue dr sadanaga spent at least hours per week providing consulting and surgical services on behalf of petitioner he performed surgeries at the veterinary referral center in frazer pennsylvania and consulted with veterinarians in their offices or his home dr sadanaga is the only person with signature_authority on petitioner’s bank account dr sadanaga handled all of petitioner’s correspondence and performed all administrative tasks on behalf of petitioner petitioner did not make regular payments to dr sadanaga rather dr sadanaga withdrew money from petitioner’s bank account at his discretion petitioner received a form 1099-misc miscellaneous income from orthopedic reporting non-employee compensation during each of the quarters at issue the forms 1099-misc reported that orthopedic paid petitioner dollar_figure in dollar_figure in and dollar_figure in petitioner reported the amount reflected on the forms 1099-misc as its total gross_receipts on its form_1120s u s income_tax return for an s_corporation for and on forms 1120s petitioner reported net_income from its trade_or_business for and in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner paid these amounts to dr sadanaga and reported these amounts as dr sadanaga’s share of its income on schedules k-1 shareholders’ shares of income credits deductions etc of the forms 1120s petitioner reported on schedules m-2 analysis of accumulated_adjustments_account other adjustments account and shareholders’ undistributed_taxable_income previously taxed of the forms 1120s that the amounts it paid to dr sadanaga were distributions other than dividend distributions paid from accumulated_earnings_and_profits petitioner did not issue a form 1099-misc or a form_w-2 wage and tax statement to dr sadanaga for or nor did petitioner file a form_941 employer’s quarterly federal tax_return or a form_940 employer’s annual federal unemployment tax_return for any quarter during the period at issue on schedules e supplemental income and loss of dr sadanaga’s and form sec_1040 u s individual income_tax returns dr sadanaga reported his share of petitioner’s income as indicated on the schedules k-1 as nonpassive_income from an s_corporation dr sadanaga was a full-time_employee of bristol-myers squibb co bristol-myers he reported wages from bristol myers of dollar_figure in dollar_figure in and dollar_figure in in and bristol-myers withheld social_security_taxes from dr sadanaga respondent began an audit of petitioner’s return for in date on date revenue_agent james tepper and petitioner’s accountant joseph grey met to discuss the audit revenue_agent orville surla joined revenue_agent tepper and mr grey to discuss whether dr sadanaga was an employee of petitioner in mr grey asserted that dr sadanaga was not an employee of petitioner and that the distribution to him from petitioner represented his share of petitioner’s net_income mr grey objected to any assessment of federal employment_taxes against petitioner because mr grey and revenue_agent tepper could not reach any agreement with respect to the federal employment_tax issue the issue was referred to revenue_agent surla on date respondent sent petitioner a 30-day_letter proposing adjustments to petitioner’s federal employment_taxes for each of the four quarters of and on date petitioner submitted to respondent a letter protesting the proposed adjustments on date respondent sent petitioner a letter advising that there would be no change resulting from the audit of petitioner’s form_1120s for on date respondent issued to petitioner a notice_of_determination in which respondent determined that dr sadanaga was an employee of petitioner for purposes of federal employment_taxes and petitioner was not entitled to safe_harbor relief from these taxes as provided by sec_530 of the revenue act of publaw_95_600 92_stat_2885 sec_530 attached to the notice_of_determination was a schedule detailing the amount of the proposed federal employment_taxes thereafter petitioner filed with the court a timely petition seeking our review of respondent’s notice_of_determination discussion petitioner contends that dr sadanaga was not its employee and that it properly distributed its net_income to dr sadanaga as its sole shareholder pursuant to sec_1366 on the other hand respondent contends that dr sadanaga was an employee of petitioner because he was an officer of petitioner and performed substantial services on petitioner’s behalf sec_3111 and sec_3301 impose fica social_security and futa unemployment taxes on employers for wages paid to their employees for federal employment_tax purposes sec_3121 defines an employee in part as any officer of a corporation however there is an exception to employee status for an officer who does not perform any services or performs only minor services and who neither receives nor is entitled to receive remuneration sec_31 d - b employment_tax regs for federal employment_tax purposes the term wages is defined as all remuneration for employment sec_3121 sec_3306 the form of payment is immaterial the only relevant factor being whether the payments were actually received as compensation_for employment sec_31_3121_a_-1 sec_31_3306_b_-1 employment_tax regs consequently an officer who performs substantial services for a corporation and who receives remuneration in any form for those services is considered an employee whose wages are subject_to federal employment_taxes with respect to the case at hand dr sadanaga is an officer of petitioner and therefore he is an employee of petitioner under the general_rule of sec_3121 additionally dr sadanaga performed substantial services for petitioner working approximately hours a week for petitioner indeed he was the there are some exceptions to this definition that are not relevant to this case only individual working for petitioner tellingly all of petitioner’s income was generated from the consulting and surgical services provided by dr sadanaga petitioner contends that the amounts paid to dr sadanaga were distributions of its corporate net_income rather than wages petitioner posits that as an s_corporation it passed its net_income to dr sadanaga as its sole shareholder pursuant to sec_1366 petitioner’s argument is flawed sec_1366 permits use of s_corporation passthrough items only in calculating tax_liability under chapter not tax_liability under chapter sec_21 and 23--in which the federal employment_tax provisions for fica and futa are located sec_1366 see also 200_f3d_587 9th cir affg tcmemo_1997_435 catalano v commissioner tcmemo_1998_447 dr sadanaga performed substantial services on behalf of petitioner the characterization of the payment to dr sadanaga as a distribution of petitioner’s net_income is but a subterfuge for reality the payment constituted remuneration for services performed by dr sadanaga on behalf of petitioner an employer cannot avoid federal employment_taxes by characterizing compensation paid to its sole director and shareholder as distributions of the corporation’s net_income rather than wages regardless of how an employer chooses to characterize payments made to its employees the true analysis is whether the payments represent remuneration for services rendered 918_f2d_90 9th cir joseph 895_f2d_1196 7th cir dr sadanaga’s reporting the distributions as nonpassive_income from an s_corporation has no bearing on the federal employment_tax treatment of those wages he was petitioner’s sole source_of_income and as petitioner’s sole full-time worker he must be treated as an employee spicer accounting inc v united_states supra pincite accordingly we hold that dr sadanaga is an employee of petitioner for the period at issue and as such the payments to him from petitioner constitute wages subject_to federal employment_taxes despite our determination that dr sadanaga is an employee of petitioner and that the payments to him from petitioner are wages subject_to federal employment_taxes sec_530 allows petitioner relief from employment_tax liability if two conditions are satisfied sec_530 provides in relevant part in general --if a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee here the first of the two conditions is satisfied petitioner did not treat dr sadanaga as an employee during the period in issue since its incorporation petitioner filed its tax returns reflecting all withdrawals by dr sadanaga as distributions of petitioner’s income not wages however the second condition of sec_530 is not satisfied because petitioner had no reasonable basis for not treating dr sadanaga as an employee for purposes of sec_530 a taxpayer is treated as having a reasonable basis for not treating an individual as an employee if the taxpayer’s treatment of the individual was in reasonable reliance on judicial precedent published rulings technical_advice with respect to the taxpayer a letter_ruling to the taxpayer or longstanding recognized practice of a significant segment of the industry in which the individual was engaged sec_530 sec_3 of revproc_85_18 1985_1_cb_518 provides several alternative standards that constitute safe havens in determining whether a taxpayer has a reasonable basis for not treating an individual as an employee that revenue_procedure provides that reasonable reliance on any one of the following safe havens is sufficient a judicial precedent or published rulings whether or not relating to the particular industry or business in which the taxpayer is engaged or technical_advice a letter_ruling or a determination_letter pertaining to the taxpayer or b a past internal_revenue_service audit not necessarily for employment_tax purposes of the taxpayer if the audit entailed no assessment attributable to the taxpayer’s employment_tax treatment of individuals holding positions substantially_similar to the position held by the individual whose status is at issue or c long-standing recognized practice of a significant segment of the industry in which the individual was engaged a taxpayer who fails to meet any of the safe havens is still entitled to relief if the taxpayer can demonstrate in some other manner a reasonable basis for not treating the individual as an employee id here petitioner asserts that its position is supported by the following excerpt from 70_f3d_548 9th cir it is improper to treat income earned by a corporation through its trade_or_business as though it were earned directly by its shareholders even when as here the shareholders’ services help to produce that income an s corporation’s income passes through to its shareholders not because they helped to create that income but because they are shareholders the excerpt relied upon by petitioner does not support petitioner’s position respondent is not attempting to treat petitioner’s income as though the income were earned directly by dr sadanaga rather the issue in this case is whether the distributions paid to dr sadanaga are wages paid to dr sadanaga as an employee of petitioner petitioner asserts that durando v united_states supra holds that an s_corporation shareholder is not an employee for purposes of deducting contributions to a keogh_plan petitioner misstates the holding of durando v united_states contrary to petitioner’s assertion the taxpayers in the durando case did not claim to be employees of an s_corporation rather such taxpayers were self- employed individuals who in that capacity earned_income reportable on schedule c profit or loss from business or profession and were shareholders in several s_corporations they claimed keogh retirement_plan deductions by adding their shares of income from the several s_corporations to the amounts reported on their schedules c and taking a deduction of percent of the total the commissioner disallowed the deductions attributable to the income from the s_corporations the taxpayers’ keogh_plans were not qualified_plans established by the s_corporations for their employees citing sec_1372 the court specifically noted that s_corporations can establish retirement plans for their employees including those who are also shareholders and that shareholders keogh_plans are retirement plans for self-employed individuals a self-employed_individual can deduct contributions to a qualified_retirement_plan up to a limit of percent of his or her earned_income sec_404 d who provide services to an s_corporation can be treated like employees and covered by that corporation’s retirement_plan durando v united_states supra pincite in sum the durando case does not provide a reasonable basis for not treating dr sadanaga as an employee petitioner also relies on revrul_59_221 1959_1_cb_225 revrul_59_221 supra holds that where a small_business_corporation elects under sec_1372 not to be subject_to federal_income_tax the amount of its income required to be included in each shareholder’s gross_income does not constitute net_earnings_from_self-employment to such shareholders for purposes of the self-employment contributions act that ruling like the durando case deals solely with whether amounts a shareholder receives are derived from a trade_or_business carried on by the shareholder in the case at hand the issue is whether an officer is an employee of a corporation revrul_59_221 supra makes no mention of either corporate officers or their federal employment_tax status therefore the ruling does not provide a reasonable basis for treating dr sadanaga other than as an employee petitioner attempts to distinguish the facts in this case from cases holding that officers who performed substantial services for an s_corporation are employees for purposes of federal employment_taxes in 918_f2d_90 9th cir and 895_f2d_1196 7th cir the corporations characterized payments to their officer shareholders as dividends rather than wages in those cases the courts found that the payments were in reality remuneration for employment and therefore subject_to federal employment_taxes spicer accounting inc v united_states supra pincite radtke v united_states supra pincite petitioner attempts to distinguish its case from the spicer and radtke cases because petitioner reported the payment to dr sadanaga as a distribution of its net_income which dr sadanaga reported as nonpassive_income from an s_corporation but as stated previously we find that the distributions were remuneration for services provided by dr sadanaga thus the dividends in the spicer and radtke cases are indistinguishable from the distributions in this case petitioner also misstates the findings and conclusions of this court in joly v commissioner tcmemo_1998_361 affd without published opinion 211_f3d_1269 6th cir petitioner asserts that the corporation in the joly case was compelled to treat income distributed to its shareholders as wages for the reason that the corporation and shareholders could not prove that any stock was issued to the shareholders to the contrary the court found that part of the distributions to the two shareholders was compensation_for services and thus constituted wages subject_to federal employment_taxes the balance of the distribution was taxable under sec_1368 as gain from the sale_or_exchange of property to the extent the distributions exceeded the shareholders’ bases in their stock the court found that the shareholders had not established that their bases in their corporate stock at the beginning of the first taxable_year before the court was other than zero but there was no question as to the shareholders’ ownership of the stock of the corporation petitioner next cites for support the following excerpt from revrul_71_86 c b the president and sole shareholder except for qualifying shares of a closely_held_corporation is an employee of the corporation for federal employment_tax purposes notwithstanding that he sets his own salary and prescribes his own duties emphasis supplied by petitioner petitioner contends revrul_71_86 supra exempts the sole shareholder of an s_corporation from federal employment_taxes with regard to any income distributed to the qualifying shares shareholder and dr sadanaga is such a shareholder because he holds all of the stock in the corporation petitioner again misreads the revenue_ruling the individual at issue in that revenue_ruling owned all the stock of the corporation except for qualifying shares the revenue_ruling did not define qualifying shares we note however that the term generally refers to shares issued to an individual in order to qualify the individual as an incorporator or director where an incorporator or director is required to own stock in the corporation see eg 35_bta_1087 fletcher cyclopedia of the law of private corporations secs perm ed rev vol here dr sadanaga owns all the shares of petitioner’s stock and there is no evidence that any shares were issued solely to qualify dr sadanaga as a director or an incorporator revrul_71_86 supra supports respondent’s position it does not provide an exception for petitioner finally petitioner argues that sec_1372 prohibits a percent shareholder of an s_corporation from being treated as an employee of the s_corporation sec_1372 however applies only to the provisions of subtitle a income taxes not subtitle c--in which federal employment_tax provisions are located in revrul_73_361 1973_2_cb_331 an officer stockholder of a small_business_corporation performing substantial services as an officer of the corporation was held to be an employee of the corporation for purposes of federal employment_taxes revrul_73_361 supra states neither the election by the corporation as to the manner in which it will be taxed for federal_income_tax purposes nor the consent thereto by the stockholder- officers has any effect in determining whether they are employees or whether payments made to them are wages for federal employment_tax purposes in revrul_74_44 1974_1_cb_287 two sole shareholders of an electing small_business_corporation arranged to receive dividends instead of reasonable_compensation for services they performed that revenue_ruling held that the dividends constituted wages subject_to federal employment_taxes in this case respondent’s position is supported by the plain language of the statute the applicable treasury regulations published revenue rulings and cases interpreting the applicable statutes petitioner’s position is inconsistent with the weight of authority petitioner argues that dr sadanaga paid the maximum fica tax required_by_law in each year at issue and that respondent is attempting to assess additional tax on dr sadanaga in the form of withholding taxes this argument is simply a red herring for federal employment_tax purposes the taxable_wage_base applies separately to each employer thus if an employee receives wages from more than one employer the annual wage limitation does not apply to the aggregate compensation received the employee however may be eligible for a credit or refund of the excess employee portion of the fica tax that applies with respect to wages in excess of the applicable wage_base sec_31_3121_a_1_-1 sec_31_3306_b_1_-1 employment_tax regs we have considered all of petitioner’s arguments and to the extent not specifically addressed we find them unpersuasive or irrelevant ______________ after the petition was filed in this case congress amended sec_7436 to provide this court with jurisdiction to determine the correct amounts of federal employment_taxes that relate to the secretary’s determination concerning worker classification see community renewal tax relief act of crtra publaw_106_554 sec f stat 2763a-643 that amendment was made retroactive to the effective date of sec_7436 crtra sec g stat 2763a-643 the parties filed a stipulation of settled issues setting forth the proper amount of federal employment_taxes owed by petitioner in the event we find that dr sadanaga is petitioner’s employee for purposes of federal employment_taxes which we do the amount so stipulated will be reflected in our decision document to reflect the foregoing decision will be entered for respondent and in accordance with the parties’ stipulations as to amounts
